          Case 1:20-cv-02658-CJN Document 3 Filed 09/18/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TikTok Inc., et al.,

        Plaintiffs,                               Case No. 20-cv-2658
 v.

 Donald J. Trump, et al.,

        Defendants.


                                ENTRY OF APPEARANCE

       Covington & Burling LLP (John E. Hall) hereby enters his appearance in the above-

captioned matter as counsel for Plaintiffs TikTok Inc. and ByteDance Ltd.

                                                    Respectfully submitted,

                                                    COVINGTON & BURLING LLP


                                            By:      /s/ John E. Hall
                                                    John E. Hall (D.C. Bar No. 415364)
                                                    COVINGTON & BURLING LLP
                                                    One CityCenter, 850 Tenth Street, NW
                                                    Washington, DC 20001
                                                    202-662-6000
                                                    202-778-6000 fax
                                                    jhall@cov.com

                                                    Attorney for Plaintiffs
           Case 1:20-cv-02658-CJN Document 3 Filed 09/18/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of September, 2020, I caused a true and correct copy

of the foregoing Entry of Appearance to be filed through the Court’s e-file and serve system

which will serve notice electronically on all counsel of record, as more fully reflected on the

Notice of Electronic Filing.



                                                      COVINGTON & BURLING LLP



                                              By:     /s/ John E. Hall
                                                      John E. Hall
